Citation Nr: 0720548	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  98-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a claimed cervical 
spine disorder.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative disc disease 
at L5-S1.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1960 to December 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1996 and September 2002 
rating decisions issued by the RO.  

The Board remanded this appeal back to the RO for further 
development of the record in July 2001.  In May 2003, the 
Board found there was no new and material evidence to reopen 
the claim for service connection for a cervical spine 
disorder.  

In May 2004, the U.S. Court of Appeals for Veterans Claims 
(Court), pursuant to a joint motion, vacated the Board's May 
2003 decision with regards to whether new and material 
evidence had been submitted to reopen the claim for service 
connection for a claimed cervical spine disorder and remanded 
the matter to the Board to provide adequate notice; for 
compliance with the July 2001 remand order; and to fulfill 
the duty to assist the veteran with development of his claim.  

Following the May 2004 Court remand, the Board remanded the 
appeal back to the RO in July 2004 for the additional 
development.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in March 2007.  

The claim of service connection for a cervical spine disorder 
was the subject of a previous RO decision in February 1978.  
The Board has a legal duty to address the "new and material 
evidence" requirement under 38 C.F.R. § 3.156(a) regardless 
of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

The now reopened claim of service connection for a cervical 
spine disorder and the claim for an increased rating for the 
service-connected degenerative disc disease at L5-S1 are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDING OF FACT

The additional evidence presented since a February 1978 
decision of the RO is more than cumulative and redundant in 
nature and is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for a cervical spine disorder.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

Given that the action taken hereinbelow is favorable to the 
veteran, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

The Board notes that the regulation regarding new and 
material evidence was amended during the course of this 
appeal.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  This amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's request to reopen was filed prior to that date.  
Therefore, the revised regulation does not apply.  

Under 38 C.F.R. § 3.156(a), the former provisions which are 
effective in this case because the veteran's claim was 
received prior to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

In this case, the veteran's claim of service connection for a 
cervical spine disorder was denied in a rating decision of 
the RO in February 1978.  The veteran applied to reopen the 
claim in October 1996.  

In the February 1978 decision, the RO determined that the 
claimed neck injury was acute in nature and treated in 
service.  

However, since the February 1978 decision is final under 
38 U.S.C.A. § 7104(a), the Board must first ascertain whether 
new and material evidence has been received to reopen the 
claim.

Since that decision, the veteran has submitted an April 1999 
private medical facility MRI report that showed a central 
spur at C4-C5 extending into the subarchnoid space but not 
displacing the cervical cord.  Also demonstrated was right 
sided disc herniation with some spur formation at C5-C6 
creating right neural foraminal compromise.  

Also submitted was a June 2002 VA examination which revealed 
the veteran had slightly limited cervical extension.  Due to 
stiffness, he was unable to put his chin down towards either 
shoulder.  Review of X-rays showed spur formation at the 
uncovertebral joints at C4-C5 and C5-C6.  Disc heights were 
well preserved; however, there was some mild congenital 
stenosis of the canal.  

Finally, the veteran submitted the transcript of his hearing 
held before the undersigned VLJ in March 2007.  The veteran 
testified about the treatment he had received both during and 
subsequent to service for his claimed cervical spine 
disorder.

The Board finds that this additional evidence of record is 
new and so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for a claimed cervical spine disorder.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a claimed cervical spine 
disorder, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  



REMAND

Having reopened the claim of service connection for a 
cervical spine disorder, the Board finds that additional 
development is necessary with respect to that claim.  

During service, the veteran received treatment for injury 
sustained in a jeep accident in October 1962.  Subsequently, 
following his discharge from service in September 1977, the 
veteran filed a claim for benefits.  

In the February 1978 rating decision, the RO denied the 
veteran's claim of service connection for cervical spine 
disorder on the basis that the claimed neck injury was acute 
in nature and treated in service.  

As noted, subsequent post service private facility and VA 
treatment records reference treatment for a cervical spine 
disorder.  Specifically, the Board is aware that, during the 
June 2002 VA examination, the examiner concluded that the 
veteran had mild congenital stenosis which was a pre-existing 
condition and would not have been caused by the accident 
reported in service.

In this regard, the Board notes that congenital or 
developmental abnormalities are not considered "diseases or 
injuries" within the meaning of applicable legislation and, 
hence, do not constitute disabilities for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  

However, service connection may be granted, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  

Accordingly, the Board finds that the veteran should be 
afforded a VA examination to address the nature and likely 
etiology of the claimed cervical spine disorder.  

As to the veteran's claim for an increased rating for the 
service-connected degenerative disc disease at L5-S1, in 
statements made during his March 2007 Board hearing, the 
veteran asserted that the condition has increased in severity 
since his last afforded VA examination.  

Given these statements, the Board finds that a more 
contemporaneous VA examination is necessary. See VAOPGCPREC 
11-95 (April 7, 1995) (the Board is required to remand a case 
back to the RO for a new examination when the claimant 
asserts that the disability in question has worsened since 
the last examination).

Accordingly, these matters are  REMANDED to the RO for the 
following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claims.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  The veteran should 
also be notified that, in cases where 
service connection is granted, both a 
disability evaluation and an effective 
date for that evaluation will be granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed 
cervical spine disorder and service-
connected degenerative disc disease at 
L5-S1.  Based on the response, the RO 
should undertake all indicated action to 
obtain copies of all clinical records 
from any previously un-identified 
treatment source.  The veteran should 
also be informed that he can submit 
evidence to support his claims.  

3.  The veteran should be afforded a VA 
examination to determine whether he has a 
cervical spine disorder that is due to 
disease or injury that was incurred in or 
aggravated by service.  

The veteran's claims file should be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  The examination should 
address the nature, extent, and likely 
etiology of any current cervical spine 
disorder.  Based upon the review of the 
claims folders and the examination 
results, the examiner should offer an 
opinion as to the following questions:

a.  Whether the evidence of record 
clearly and unmistakably shows that a 
cervical spine disorder existed prior to 
the veteran's entrance onto active duty.  

b.  If any such cervical spine disorder 
existed prior to the veteran's entrance 
onto active duty, was the disorder 
clearly and unmistakably aggravated by 
service?  

c.  If a cervical spine disorder did not 
preexist service, is it at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) that any currently 
demonstrated cervical spine disorder had 
its clinical onset during his period of 
active service?  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

4.  Additionally, the veteran should be 
afforded an updated VA examination, with 
the appropriate VA examiner to determine 
whether his service-connected 
degenerative disc disease at L5-S1 is 
productive of a level of disablement 
greater than that of lumbosacral strain 
with characteristic pain on motion as 
contemplated by a 10 percent evaluation 
under the old criteria for evaluating 
lumbosacral strain.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).  

All studies deemed necessary should be 
performed.  All clinical manifestations 
of the veteran's service-connected 
degenerative disc disease at L5-S1 should 
be reported in detail.  The examiner 
should provide an opinion concerning the 
degree of functional loss due to pain.  
See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.  In explaining the basis for the 
opinions and conclusions reached, the 
examiner should address all the evidence 
of record.  

5.  After completion of the above 
development, the veteran's claim of 
service connection for a claimed cervical 
spine disorder and the claim for an 
increased evaluation for the service-
connected degenerative disc disease at 
L5-S1 should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


